COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 2-09-295-CV


MOHAMAD KASSIRA                                                   APPELLANT

                                      V.

RHE HATCO, INC. D/B/A                                               APPELLEE
HATCO


                                  ------------

         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

                               I. INTRODUCTION

     Following judgment in the trial court awarding RHE Hatco, Inc. d/b/a Hatco,

formerly known as Hat Brands, Inc., $44,475.22 for an outstanding account

balance, Appellant Mohamad Kassira contends in two issues that he was not the




     1
      See Tex. R. App. P. 47.4.
proper party responsible for the debt and that the trial court lacked jurisdiction.

We will affirm.

                                 II. BACKGROUND

      On or about May 15, 1996, Hatco extended an open account to Kassira on

behalf of Western Fashion2 for the purchase of western hats and merchandise.

To establish the credit account, Kassira completed a new account application

and executed a credit agreement. On the credit agreement, Kassira signed his

name on the authorized signature line and listed his title as ―owner.‖         The

agreement later lists Kassira as a salesman and his father as ―owner.‖ Hatco

provided goods to Western Fashion through the open account for the next

several years.    During October 2006, Western Fashion placed several large

orders with Hatco on its account. Hatco sent Western Fashion the goods around

December 2006. Payment for those shipments was due between January and

March 2007. Despite several collection attempts, Western Fashion never paid

the outstanding invoices. The unpaid balance eventually totaled $44,475.22.

      Hatco filed suit against Kassira and his father in February 2007. The trial

court entered a default judgment against both defendants in April 2007, awarding

damages to Hatco for the full amount of the unpaid balance. It later set the

judgment aside when the court granted Kassira’s petition for bill of review.



      2
      Kassira and his father owned and operated the proprietorship Western
Fashion a/k/a Western Fashion Design, Inc.

                                         2
      At Kassira’s bench trial, Walter Overton, the director of credit for Hatco at

the time the credit account was initiated with Kassira, testified that he handled

Western Fashion’s account. Overton stated that he spoke directly with Kassira

on multiple occasions over the phone regarding Western Fashion’s account.

Overton said that he did not recall ever speaking to Kassira’s father and that he

dealt only with Kassira because Hatco’s files listed Kassira as the owner of

Western Fashion.     Overton averred that at all times during his dealings with

Western Fashion, he believed Kassira to be the owner.

      Leta French, the director of credit for Hatco at the time of trial, also testified

that she believed Kassira to be the owner of Western Fashion. French asserted

that there was no reason for Kassira’s name to be listed on the credit agreement

if he was merely an employee of Western Fashion. French stated that Hatco’s

dealings with Kassira were predicated on the information included in the credit

agreement and for that reason, she believed Kassira to be the owner because

that is what he put on the application. French further stated that Kassira routinely

signed the checks sent for payment of invoices on the Western Fashion account.

      Kassira testified at trial through a translator.3      He stated that he was

employed by his father at Western Fashion as a purchasing agent but had no

ownership interest in the store.       Kassira said that he did not fill out any

information or write on any part of the credit agreement, nor did he know who

      3
      Overton testified that Kassira both understood and spoke English and that
he conducted all his business with Hatco in English.

                                          3
actually did fill out the agreement, but that it was, in fact, his signature on the

signature line. Kassira said that his father told him to sign the agreement so that

Kassira ―would have the right to purchase‖ but that he did not understand all the

consequences of signing the credit agreement. By Kassira’s account, he never

spoke with anyone at Hatco and specifically denied ever having any

conversations with Overton. Kassira agreed that he signed the checks that were

sent to Hatco to pay Western Fashion invoices, but insisted he was just

performing his job duties.

      The trial court entered a judgment awarding Hatco $44,475.22 plus interest

and attorney’s fees. The court also ordered that Kassira take nothing on his

counterclaims seeking attorney’s fees, expenses, sanctions, and punitive

damages. This appeal followed.

      Prior to submission, this court sent two notices to Kassira advising him that

his brief was deficient due to failure to conform with the Texas Rules of Appellate

Procedure. See Tex. R. App. P. 9.5, 38.

                                 III. DISCUSSION

      Kassira claims that he is not responsible for the debt owed by Western

Fashion to Hatco because he was not the owner of Western Fashion and was

merely an employee of his father, whom he contends was the owner. Because

this debt was owed by his father, Kassira claims the debt was discharged when




                                        4
his father filed for bankruptcy.4 Hatco responds that Kassira failed to adequately

brief this issue for appellate review and that any alleged error is therefore waived.

      Texas Rule of Appellate Procedure 38.1(i) states that an appellant’s ―brief

must contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record.‖ Tex. R. App. P. 38.1(i).

Furthermore, as a general rule, an appellate court will not consider an issue

raised by an appellant where the appellant fails to provide any legal argument to

support his claim. See Hamilton v. Williams, 298 S.W.3d 334, 337 (Tex. App.—

Fort Worth 2009, pet. denied). This is so because an issue unsupported by

citation to any legal authority presents nothing for the court to review.      AMX

Enters., L.L.P. v. Master Realty Corp., 283 S.W.3d 506, 525 (Tex. App.—Fort

Worth 2009, no pet.) (citing Strange v. Cont'l Cas. Co., 126 S.W.3d 676, 678

(Tex. App.—Dallas 2004, pet. denied), cert. denied, 543 U.S. 1076 (2005)).

Despite previous notification from this court advising Kassira of the deficiencies,

Kassira has generally failed to remedy his brief. Nonetheless, given his pro se

status, this Court accepted Kassira’s brief. But Kassira’s brief is wholly without

record citations. Additionally, Kassira offers no legal authority to support his

position that he gained immunity from the Hatco debt due to his father’s

discharge in bankruptcy. While Kassira does seem to present some argument

regarding his claim that Hatco lacked standing to sue, there is no application to

      4
      The record indicates that Hussein Kassira’s debt to Hatco was discharged
under Chapter 7 of the Bankruptcy Code on or around May 7, 2008.

                                         5
Hatco’s evidence and testimony to the contrary presented at trial. Lastly, Kassira

seemingly asserts that the trial court erred when it denied his plea to the

jurisdiction, but he again fails to sufficiently employ legal and factual analysis

which would show how error may have occurred.

      Nevertheless, in the interest of justice, we will address the arguments

Kassira attempts to present. Kassira asserts that Hatco lacked standing to sue

him because the credit agreement signed by Kassira identifies Hatco by its

former name, Hat Brands, Inc. Kassira further claims that the trial court erred by

denying his plea to the jurisdiction. We disagree.

      1.     Standing

      In his first issue, Kassira contends that because the name listed on the

credit agreement that he signed on behalf of Western Fashion shows Hat

Brands, Inc. as the creditor entity and not Hatco, there has been no contractual

relationship established between Kassira and Hatco. As such, Kassira contends

that Hatco has no justiciable interest in this suit and therefore no standing to

initiate suit because it is not the appropriate creditor.

      For any person to maintain a suit, it is necessary that the person has

standing to litigate the matters in issue.      Standing consists of some interest

peculiar to the person individually and not as a member of the general public.

Hunt v. Bass, 664 S.W.2d 323, 324 (Tex. 1984). The issue of standing focuses

on whether a party has a sufficient relationship with the lawsuit so as to have a

justiciable interest in its outcome. Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d
6
845, 848 (Tex. 2005). In Texas, the standing doctrine requires that there be

(1) ―a real controversy between the parties‖ that (2) ―will be actually determined

by the judicial declaration sought.‖ Nootsie, Ltd. v. Williamson Cnty. Appraisal

Dist., 925 S.W.2d 659, 662 (Tex. 1996) (quoting Tex. Ass’n of Bus. v. Tex. Air

Control Bd., 852 S.W.2d 440, 443–44 (Tex. 1993)).                 Implicit in these

requirements is that litigants are properly situated to be entitled to a judicial

determination.   Lovato, 171 S.W.3d at 849.       Without standing, a court lacks

subject matter jurisdiction to hear the case. Tex. Ass'n of Bus., 852 S.W.2d at

443. Thus, the issue of standing may be raised at any time, including for the first

time on appeal. Id. at 445.

      The testimony at trial by French, the director of credit for Hatco at the time

of trial, and Overton, the former director of credit at the time the credit agreement

with Kassira was initiated, indicated that Hatco is the entity formerly known as

Hat Brands, Inc. before Hat Brands, Inc. changed its name in 1997. The credit

account extended by Hat Brands, Inc. remained in effect with Hatco after the

name change.

      Hatco filed, as part of its response to Kassira’s plea to the jurisdiction, an

affidavit from French stating that Hatco sold goods to Kassira under the credit

agreement and that a systematic record had been kept of the same. Hatco

offered invoices of the transactions conducted between Kassira and Hatco and

an itemized accounting of Kassira’s outstanding balance with Hatco. Although

Kassira argues that Hatco has failed to establish standing because it has

                                         7
provided no proof of an assignment of the credit agreement from Hat Brands, Inc.

to Hatco, the trial court was free to consider the other evidence offered by Hatco

in determining whether Hatco had standing.        The evidence offered by Hatco

shows that an ongoing purchase-on-credit agreement existed between Hatco

and Kassira, that Kassira continued to do business with Hatco under the same

terms and based on the same course of dealing after Hat Brands, Inc. changed

its name to Hatco, and that Kassira failed to pay for goods and merchandise

received from Hatco via his credit account with them.

      Because Hatco is the same entity as Hat Brands, Inc., the debt owed by

Kassira for the Western Fashion account is owed to Hatco. Therefore, Hatco has

a justiciable interest in litigating the debt owed to it for goods delivered to

Western Fashion on its open account. Hatco has standing to sue Kassira based

on the terms of the credit agreement extended by Hatco to Kassira. Because

Hatco has standing to sue Kassira on the contract, the trial court had appropriate

subject matter jurisdiction to hear the case. We overrule Kassira’s first issue.

See In re H & R Block Fin. Advisors, Inc., 235 S.W.3d 177, 178 (Tex. 2007)

(holding that a contracting party that has merely changed its name is still a

contracting party); see also In re ReadyOne Indus., Inc., 294 S.W.3d 764, 771

(Tex. App.—El Paso 2009, no pet.) (holding that a corporate name change does

not affect the contractual obligations of parties existing prior to the name change)

(citing Tex. Bus. Orgs. Code Ann. § 3.056, 3.057 (Vernon Supp. 2008)).



                                         8
      2.     Plea to the Jurisdiction

      In his second issue, Kassira seems to assert that the trial court erred by

denying his plea to the jurisdiction. Kassira used a plea to the jurisdiction as the

vehicle to raise his standing complaint in the trial court.

      A plea to the jurisdiction is a dilatory plea used to defeat a cause of action

without regard to whether the claims asserted have merit.           Tarrant Cnty. v.

McQuary, 310 S.W.3d 170, 172 (Tex. App.—Fort Worth 2010, pet. denied) (citing

Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000)); City of Fort

Worth v. Shilling, 266 S.W.3d 97, 101 (Tex. App.—Fort Worth 2008, pet.

denied)). The plea challenges a trial court’s authority to hear a case by alleging

that the factual allegations in the plaintiff’s pleadings, when taken as true, fail to

invoke the trial court’s jurisdiction. El Paso Cmty. Partners v. B & G/Sunrise Joint

Venture, 24 S.W.3d 620, 623 (Tex. App.—Austin 2000, no pet.). Whether the

trial court had subject matter jurisdiction is a question of law we review de novo.

McQuary, 310 S.W.3d at 172 (citing Tex. Natural Res. Conservation Comm’n v.

IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002)).

      Because we have already established that Hatco had standing to sue

Kassira for the outstanding balance on the Western Fashion account, we need

not address this issue any further. The trial court did not err by denying Kassira’s

plea to the jurisdiction. We overrule Kassira’s second issue.




                                           9
                                IV. CONCLUSION

     Having overruled both of Kassira’s issues, we affirm the trial court’s

judgment.




                                             BILL MEIER
                                             JUSTICE

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DELIVERED: September 23, 2010




                                   10